84269: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28924: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84269


Short Caption:RANDOLPH (LOUIS) VS. STATECourt:Supreme Court


Related Case(s):30567, 33145, 55843, 60522, 64309, 65186, 73706, 73706-COA, 74478, 78451, 78451-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C120857Classification:Criminal Appeal - Life - Other/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/24/2022How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantLouis Randolph
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/23/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


02/23/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-05888




02/25/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA) (SC)22-06258




02/28/2022Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing.  Record on Appeal due:  30 days.  Appellant's Opening Brief or Informal Brief due:  120 days.  (SC)22-06401




03/09/2022Record on Appeal DocumentsFiled Record on Appeal, Vols. 1-26. (FTP) (SC)22-07505




03/14/2022Record on Appeal DocumentsFiled District Court Documents. Added to Record on Appeal as pages: pages 1-22, 94-98, 128-207, 256-281, 4378-4385, 4730-4731, 4811-4816, 4827-4829, 4831-4837, 4912-4913, 4920-4921 & 5437-5489. (Sealed) (SC)


03/14/2022Record on Appeal DocumentsFiled District Court Documents. Added to Record on Appeal as pages: 2402 to 2408. (Sealed) (SC)


03/14/2022Record on Appeal DocumentsFiled District Court Documents. Added to Record on Appeal as pages: 881 to 887. (Sealed) (SC)


05/10/2022BriefFiled Proper Person Brief. Appellant's Informal Brief. (SC)22-14870




06/24/2022Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


09/15/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]   RP/EC/MG  (SC)22-28924





Combined Case View